
	
		110th CONGRESS
		2d Session
		S. CON. RES. 81
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Women's Health Week.
	
	
		Whereas
			 women of all backgrounds have the power to greatly reduce their risk of common
			 diseases through preventive measures, such as leading a healthy lifestyle that
			 includes engaging in regular physical activity, eating a nutritious diet, and
			 visiting a healthcare provider to receive regular check-ups and preventative
			 screenings;
		Whereas
			 significant disparities exist in the prevalence of disease among women of
			 different backgrounds, including women with disabilities, African-American
			 women, Asian-Pacific Islander women, Latinas, and American Indian-Alaska Native
			 women;
		Whereas
			 healthy habits should begin at a young age;
		Whereas
			 preventive care saves Federal dollars designated for health care;
		Whereas
			 it is important to educate women and girls about the significance of awareness
			 of key female health issues;
		Whereas
			 the offices of women's health within the Department of Health and Human
			 Services, the Food and Drug Administration, the Centers for Disease Control and
			 Prevention, the Health Resources and Services Administration, the National
			 Institutes of Health, and the Agency for Healthcare Research and Quality are
			 vital to providing critical services that support women's health research and
			 education and other necessary services that benefit women of all ages, races,
			 and ethnicities;
		Whereas
			 National Women's Health Week begins on Mother's Day each year and celebrates
			 the efforts of national and community organizations that work with partners and
			 volunteers to improve awareness of key women's health issues; and
		Whereas
			 in 2008, the week of May 11 through May 17 is dedicated as National Women's
			 Health Week: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the importance of preventing
			 diseases that commonly affect women;
			(2)supports the goals and ideals of National
			 Women's Health Week;
			(3)calls on the people of the United States to
			 use National Women's Health Week as an opportunity to learn about health issues
			 that face women;
			(4)calls on the women of the United States to
			 observe National Women's Check-Up Day on May 12, 2008 by receiving preventive
			 screenings from their healthcare providers; and
			(5)recognizes the importance of Federally
			 funded programs that provide research and collect data on diseases that
			 commonly affect women.
			
	
		
			Passed the Senate
			 May 7, 2008.
			
			Secretary
		
	
	
	
